Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                     Detailed Action

                                       Obvious Type Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,789,452 . Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below:
     Claim 1 of the application is broader than claim 1 of  the Patent and  thereby includes all of the limitations  of the Patent. Therefore, claim 1, although not identical, claims all of the limitations of  the Patent  and therefore anticipate the Patent. This is obvious double patenting. 

     With respect to claim 2  of the application, this claim  is recited in claim 1 of the Patent which recites “presenting the adjusted aggregated video content including the first images which is recited as the fourth limitation of claim 1 of the Patent.

     With respect to claim 3  of the application, this claim is recited in claim 1 of the Patent as the fifth limitation of claim 1. 

     With respect to claim 4  of the application, this claim is recited in claim 1 of the Patent as the fifth limitation providing further limitations regarding the user generated input. 

     With respect to claim  5 of the application, this claim  is recited in claim 1 of the Patent as a further limitation of  that found in the third limitation of claim 1, wherein the Patent recites: “wherein the aggregated video content is obtained from cameras associated with the  premises”.
Claim 6 of the application is recited as claim   2 of the Patent.
Claim 7 of the application is recited as claim   3 of the Patent.
Claim 8 of the application is recited as claim   4 of the Patent. 
Claim 9 of the application is recited as claim   6 of the Patent. 
Claim 10 of the application is recited as claim  7 of the Patent.
Claim 11 of the application is recited as  claim 8 of the Patent.
Claim 12 of the application is recited as claim  9 of the Patent.
Claim 13 of the application is recited as claim 10 of the Patent.
Claim 14 of the application is recited as claim 11 of the Patent.
Claim 15 of the application is recited as claim 12 of the Patent.
Claim 16 of the application recites “A non-transitory machine-readable storage medium..” and claim 13 of the Patent recites “A machine-readable storage medium..”


     Claim 17 of the application appears as claim 14 of the Patent. 

     Claim 18 of the application appears as the combination of claims 15 and 16 of the Patent, wherein claim 15 of the Patent recites the motion of objects  recited as the second line of claim 18 of the application.  The remaining limitations of claim 18 are recited as claim  16 of the Patent. 

                                           Statutory Double Patenting

Claims 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19 and 20 of prior U.S. Patent No. 10,789,452. This is a statutory double patenting rejection.


                                             Discussion of Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
     Trim teaches  a device illustrated by figure 2, comprising a processing system (computer 12)  including a processor (16)  and a memory  28 for storing executable 
At col. 7, lines 44-62,  the user inputs commands to the module 86 which changes or adjusts the conditions of the module  thereby changing the module. 

     Trim teaches adjustments being made to the video content through changes in the illumination brought about by the  user inputting adjustments parameters to the light control module 86 and changing the lighting conditions of the video as detected by camera 66.

    Trim teaches a GUI, see col. 7, lines 9-11, and  figure 2 for the GUI module which function together to receive user generated inputs. 

     Trim teaches providing illumination identifications for the image location taken by the camera of the user’s computing device, see col. 7, lines 15-28 and col. 8, line 61- col. 9, line 18 and col. 9, lines 42-60.

     Trim teaches obtaining video content from  camera 66 at figure 2 and  col. 8, line 61 – col. 9, line 12. 

     Trim teaches obtaining video content which could be neighboring conditions  given that the content maybe taken outside where neighborhood events occur. At col. 8, lines 61-65,  both indoor and outdoor events as well as content at a stadiums and theatres are taken which suffice to be neighboring events. 
     Trim teaches sending the adjusted illumination model parameters across network 55 by communication module 83 to  light control module 86.  The illumination module then takes  the user selected parameters and changes the lighting conditions  of the aggregated video content then acquired form  camera 66.

     Trim teaches identifying areas of interest in a motion   or streaming video, see col. 9, lines 5-10. Trim further teaches identifying objects that are moving, see  col. 12, lines 51-62.

   Trim teaches a non-transitory machine readable storage medium discussed at col. 3, line 20 to  col. 4, line 54.  The storage medium contains instructions for a processor  16 to perform the operations, comprising: analyzing aggregated video content from camera 66, which includes the generation of a plurality of images. The images are determined by a lighting control module 86  and the lighting conditions are input to the user via  a GUI module of  the user computer 60. Trim teaches that the users lighting parameters are communicated to the illumination module 88 through the communication module 83. Trim teaches images from camera 66 obtain video and illumination characteristics  of a premise such as indoor, outdoor, theatres or stadiums, see col. 8, lines 61-65. Trim 

     Trim teaches providing the adjusted  video content of  a plurality of images to a  (media processor such as  display 24 or external device 14) as illustrated by figure 1. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME GRANT II/Primary Examiner, Art Unit 2664